Exhibit 10.1

FIRST AMENDMENT OF THE LICENSE AGREEMENT

The Parties to the License Agreement of July 10, 2007 (“License Agreement”),
SANGAMO BIOSCIENCES, INC., a Delaware corporation having its principal place of
business at Point Richmond Tech Center, 501 Canal Boulevard, Suite A100,
Richmond, California 94804 (“Sangamo”), and SIGMA-ALDRICH CO., an Illinois
corporation having its principal place of business at 3050 Spruce Street, St.
Louis, MO 63103, (“Sigma”), hereby amend the Agreement as follows:

The following Section 3.4 is added:

3.4 Exchange of Materials

(a) Each Party may, from time to time, wish to supply to the other Party
proprietary biological or chemical material and nucleic acid sequences
(“Material”) under the terms and conditions of this Agreement for use in the
Research Plan Collaboration or in the development of ZFP Products. The supply of
Material on or after the Amendment Execution Date (as defined below) shall be
promptly confirmed by a writing describing the Material and the date of its
exchange in the form of Exhibit H (attached hereto). Exhibit J lists all
Materials exchanged prior to the Amendment Execution Date and the date of such
exchange.

(b) For each supply of Material (other than ZFP Products supplied by Sangamo to
Sigma), the supplying Party grants to the receiving Party a non-exclusive right
to use such Material for the sole purpose of work on the Research Plan
Collaboration or in development of ZFP Products.

(c) Each Party shall only supply Material under this Section 3.4 that is the
sole property or under the control of such Party. Each Party recognizes that no
license is granted or implied to such Party with respect to the Material
supplied by the other Party under this Section 3.4 unless otherwise provided in
this Agreement.

(d) The receiving Party shall use reasonable efforts to protect Material from
access by Third Parties other than its employees or consultants who are
obligated to hold Material in confidence. At the supplying Party’s option, the
receiving Party shall either return to the supplying Party or destroy all
remaining Material upon supplying Party’s written request. The receiving Party
shall not, without the written permission of the supplying Party, use the
Material supplied hereunder as the basis for an application for a patent or
other form of protection or registration covering the Material or its use.

 

1.



--------------------------------------------------------------------------------

C. Except as amended hereby, the Agreement shall remain in full force and
effect. Those amendments made herein shall be effective retroactive to July 10,
2007.

IN WITNESS WHEREOF, the Parties have executed this First Amendment of the
License Agreement in duplicate originals by their proper officers as of
November 9, 2007 (the “Amendment Execution Date”).

 

SANGAMO BIOSCIENCES, INC.     SIGMA-ALDRICH CO. By:  

/s/    David G. Ichikawa

    By:  

/s/    David Smoller

Name:  

David G. Ichikawa

    Name:  

David Smoller

Title:  

Sr. V.P., Business Development

    Title:  

President, Research Biotech

 

2.



--------------------------------------------------------------------------------

Exhibit H

Material Transmittal Form

Pursuant to Article 3.4 of the License Agreement

Name of company representative providing Material (print):                         
                                         
                                                                             

Signature of company representative:                               
                                         
                                         
                                                                          

Date that Material is provided to recipient:                          
                                         
                                         
                                                                     

Project reference (if available):                               
                                         
                                         
                                         
                                            

DESCRIPTION OF MATERIAL:

 

3.



--------------------------------------------------------------------------------

Exhibit J

Previously Transferred Materials

No non-ZFP proprietary materials have been transferred between the Parties.

 

4.